                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT COURT OF MISSOURI
                               WESTERN DIVISION

SERVICE MANAGEMENT GROUP, LLC,                   )
                                                 )
               Plaintiff,                        )
                                                 )
                                                 )   Case No. 18-00819-CV-W-RK
v.                                               )
                                                 )
YOUGOV AMERICA, INC.,                            )
d/b/a SMG INSIGHT,                               )
                                                 )
               Defendant.                        )

               ORDER DENYING DEFENDANT’S MOTION TO DISMISS

       Before the Court is Defendant’s Motion to Dismiss. (Doc. 20.) Defendant seeks dismissal

of Plaintiff’s Complaint in its entirety pursuant to Federal Rule of Civil Procedure Rule 12(b)(6).

Plaintiff filed Suggestions in Opposition. (Doc. 22.) Defendant then filed a reply. (Doc. 23.) For

the reasons stated below, the motion is DENIED.

                                    I.     BACKGROUND

       Plaintiff offers a wide variety of market research, specializing in customer experience,

employee engagement, and brand services – including surveys, reporting, actionable insights, and

analytics to companies and brands in the United States and worldwide. (Doc. 1, ¶1). Plaintiff

owns a federal trademark for the mark SMG® and has used this trademark and various other SMG

trademarks for a number of years. (Doc. 1, ¶3). Plaintiff also operates the website www.smg.com.

(Doc. 1, ¶4). In the Complaint, Plaintiff alleges Defendant improperly reserved and used the

domain name www.smg-insight.com and infringed upon Plaintiff’s trademark rights. (Doc. 1, ¶5).

       Plaintiff brings the following claims against Defendant: trademark infringement under the

Lanham Act (Count I); unfair competition under the Lanham Act (Count II); common law unfair



                                                1
competition (Count III); and violation of the Anti-Cybersquatting Consumer Protection Act (Count

IV).

                                   II. STANDARD OF REVIEW

       A defendant may move to dismiss a complaint under Federal Rule of Civil Procedure

12(b)(6) for “failure to state a claim upon which relief can be granted.” “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Topchian v. JPMorgan Chase Bank, 760 F.3d 843, 848 (8th

Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “The essential function of a complaint

under the Federal Rules of Civil Procedure is to give the opposing party ‘fair notice of the nature

and basis or grounds for a claim, and a general indication of the type of litigation involved.’” Id.

(quoting Hopkins v. Saunders, 199 F.3d 968, 976 (8th Cir. 1999)). “The well-pleaded facts alleged

in the complaint, not the legal theories of recovery or legal conclusions identified therein, must be

viewed to determine whether the pleading party provided the necessary notice and thereby stated

a claim in the manner contemplated by the federal rules.” Id. (quoting Parkhill v. Minn. Mut. Life

Ins. Co., 286 F.3d 1051, 1057-58 (8th Cir. 2002)). “[I]t is axiomatic that a complaint may not be

amended by the briefs in opposition to a motion to dismiss.” Morgan Distrib. Co., Inc. v.

Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989). Under Federal Rule of Civil Procedure

15(a)(2), “[t]he court should freely give leave [to amend] when justice so requires,” taking into

consideration the preference for affording parties an opportunity to test their claims on the merits.

See Stoebner v. Opportunity Fin., LLC, 909 F.3d 219, 228 (8th Cir. 2018) (quoting United States

ex rel. Roop v. Hypoguard USA, Inc., 559 F.3d 818, 824 (8th Cir. 2009)).



                                                 2
                                          III.   DISCUSSION

A.         Trademark Infringement and Unfair Competition (Counts I-III)

           Defendant argues Plaintiff has failed to adequately plead facts establishing a claim for

trademark infringement under the Lanham Act, unfair competition under the Lanham Act, and

common law unfair competition. All share the same essential elements. Hain BluePrint, Inc. v.

Blueprint Coffee, LLC, No. 4:16-CV-1758-SNLJ, 2018 WL 6246984 at *4 (E.D. Mo. Nov. 29,

2018). A plaintiff must allege facts showing that it “has a valid, protectible mark and that there is

a likelihood of confusion between its mark and the defendant’s mark.” B&B Hardware, Inc. v.

Hargis Indus., Inc., 569 F.3d 383, 389 (8th Cir. 2009). Defendant does not challenge Plaintiff’s

trademark(s) were valid and protectible. Instead, Defendant argues Plaintiff has not sufficiently

pleaded a likelihood of confusion and Plaintiff has not alleged priority as to four asserted marks.

Regarding the issue of confusion, factors the Court considers in determining likelihood of confusion

include:

           (1) the strength of the owner’s mark; the similarity between the owner’s mark and
           the alleged infringer’s mark; (3) the degree to which the products compete with
           each other; (4) the alleged infringer’s intent to “pass off” its goods as those of the
           trademark owner; (5) incidents of actual confusion; and (6) the type of product, its
           costs and conditions of purchase.

ZW USA, Inc. v. PWD Sys., LLC, 889 F.3d 441, 446 (8th Cir. 2018) (quoting Co-Rect Prods., Inc.

v. Marvy! Advert. Photography, Inc., 780 F.2d 1324, 1330 (8th Cir. 1985)). Here, Defendant

argues Plaintiff has not adequately pleaded a likelihood of confusion for all six of its marks. The

Court disagrees. Review of the Complaint demonstrates Defendant has sufficient notice of the

factors on which Plaintiff relies to establish this element. Plaintiff specifically relies on the

strength of the mark and similarities between marks (Doc. 1, ¶¶ 41, 43), competition between the

services offered (Doc. 1, ¶¶ 18, 20, 26, 29, 33, 47), and actual confusion (Doc. 1, ¶ 49). The Court



                                                     3
declines to make a finding on the applicability of these factors to the instant case at this time, as it

is a fact-specific determination better suited for summary judgment. See S & M Nutec, LLC v.

T.F.H. Publ’n, Inc., No. 03-01033-CV-W-NKL, 2005 WL 1224607 at *10 (W.D. Mo. May 23,

2005).

         Regarding Defendant’s priority argument, Plaintiff has alleged two of the SMG marks were

first used no later than 1999, the doctrine of tacking will establish priority, and the mere registration

of a domain name creates no enforceable trademark rights. (Doc. 1, ¶ 19); (Doc. 22, 8). Deciding

whether the marks are “legal equivalents” or which Party has priority are factual questions better

reserved for summary judgment. Defendant’s motion to dismiss Counts I, II, and III is denied.

A.       Cybersquatting (Count IV)

         Defendant next argues that Plaintiff has failed to adequately plead facts establishing a claim

for cybersquatting. The Court disagrees. In order to state a claim for cybersquatting, a plaintiff

must prove:

         (1) The defendant has registered, trafficked in or used a domain name;
         (2) Which is identical or confusingly similar to a mark owned by the plaintiff;
         (3) The mark was distinctive at the time of the defendant’s registration of the
             domain name; and
         (4) The defendant has committed the acts with a bad faith intent to profit from the
             plaintiff’s mark.

5 McCarthy on Trademarks and Unfair Competition § 25A: 50 (5th ed.). See also Mars Musical

Adventures, Inc. v. Mars, Inc., 159 F. Supp. 2d 1146, 1154 (D. Minn. 2001). Defendant contends

Plaintiff failed to sufficiently plead element three (i.e., that Plaintiff’s six registered marks were

distinctive as of October 2010) and element four (i.e., that Defendant registered its domain name

in bad faith).

         With regard to the third element, Plaintiff argues in its suggestions in opposition that

“inherently distinctive” marks and marks with “acquired distinctiveness” can be entitled to

                                                   4
protection prior to the registration date and the doctrine of tacking gives later-registered marks

priority. Plaintiff further alleges Defendant reserved the domain name www.smg-insight.com in

or about 2010 (Doc. 1, ¶ 45) and “SMG’s service mark(s)… were known, and distinctive at the

time Defendant registered the domain name.” (Doc. 1, ¶ 84). Therefore, Plaintiff has sufficiently

pleaded element three.

       As to the fourth element, the complaint alleges:

       54.     On information and belief, Defendant registered the domain name
               www.smginsight.com domain name with the intent to divert consumers
               seeking SMG’s online site to a different site, thus harming the goodwill
               symbolized by SMG’s marks, and creating a likelihood of confusion as to
               the source of goods or services offered under the domain names or as to the
               source, sponsorship or affiliation of the websites connected with the various
               domain names.
       55.     On information and belief, Defendant registered and used the
               www.smginsight.com domain name with the bad faith intent to profit
               directly by its own use of the domain name.
       56.     On information and belief, Defendant registered and used the
               www.smginsight.com domain name with the bad faith intent to profit
               indirectly by harming its competitor SMG, by preventing SMG from using
               its marks in the www.smg-insight.com domain name for SMG’s own
               website, thereby diverting or confusing consumers and potential consumers.
                                              . . .
       61.     Upon information and belief, in choosing the mark SMG-Insight as the title
               of its website, the name under which it conducts business, and as the
               predominant portion of its URL, Defendant is attempting to benefit from
               the reputation and goodwill SMG has built in the technology services
               market and, in particular, SMG’s SMG®, SMG circle logo, SMG arrow
               logo, SMG360®, SMG360 stylized logo, and SMG Associate Voice®
               service marks.
                                              . . .
       84.     Defendant violated the Anti-Cybersquatting Consumer Protection Act
               (“ACPA”), 15 U.S.C. § 1125(d), by registering the www.smg-insight.com
               domain name with the bad faith intent to profit from the registration and use
               of the domain name, when the domain name contained SMG’s service
               mark(s), and those marks were in use, known, and distinctive at the time
               Defendant registered the domain name. Defendant’s wrongful activities
               have caused injury to SMG by preventing it from using its marks in their
               web address and by harming the goodwill represented by the marks, and
               creating a likelihood of confusion as to source, sponsorship, affiliation or



                                                 5
               endorsement of the websites of SMG and Defendant connected with the
               domain names.

(Doc. 1). Therefore, Plaintiff has sufficiently pleaded element four. Defendant’s motion to dismiss

Count IV is denied.

                                     IV.    CONCLUSION

       As set forth more fully above, Defendant’s Motion to Dismiss (Doc. 20) is DENIED.

       IT IS SO ORDERED.



                                                     s/ Roseann A. Ketchmark
                                                     ROSEANN A. KETCHMARK, JUDGE
                                                     UNITED STATES DISTRICT COURT
DATED: August 29, 2019




                                                6
